     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 1 of 24

1

2

3

4                         UNITED STATES DISTRICT COURT

5                        EASTERN DISTRICT OF CALIFORNIA

6

7    TERRANCE MARSH, et al.,                 No.   2:19-cv-02382-JAM-DB
8                   Plaintiffs,
9          v.                                ORDER GRANTING DEFENDANTS’
                                             MOTION TO DISMISS AND DENYING
10   AFSCME LOCAL 3299, et al.,              PLAINTIFFS’ MOTION TO STRIKE
11                  Defendants.
12

13        Plaintiffs, ten University of California employees, bring

14   this action against Attorney General Xavier Becerra, UC President

15   Janet Napolitano, and AFSCME Local 3299 (“the Union”) under

16   Section 1983 of the Civil Rights Act.         First Am. Compl. (“FAC”),

17   ECF No. 1.   Plaintiffs allege Cal. Gov. Code §§ 1157.3(b) and

18   1157.12 (collectively, “the SB 866 statutes”) created a fee-

19   deduction scheme in which “employee organizations” such as the

20   Union exercise complete control over their member-resignation and

21   fee-deduction policies.      FAC ¶ 1.     Exercising this control, the

22   Union designed a “multi-step revocation process,” that made it

23   “effectively impossible” for Plaintiffs “to resign Union

24   membership or revoke Union dues and fee deductions.”          Id.    As a

25   result, Plaintiffs remained members of and contributors to the

26   Union long after they wished to resign.

27        Complying with the SB 866 statutes, UC continued to deduct

28   Union-related fees from its employees until the Union certified
                                           1
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 2 of 24

1    Plaintiffs resignations and revocations.        See Cal. Gov.

2    1157.12(a).     Plaintiffs argue the SB 866 statutes, and

3    Defendants’ participation in the system these provisions create,

4    violate their constitutional rights.        Specifically, Plaintiffs

5    argue Defendants violated their First Amendment right to resign

6    from a union, their First Amendment right to be free from

7    compelled speech, and their Fourteenth Amendment procedural due

8    process rights.     FAC ¶¶ 157-172.    They seek monetary,

9    declaratory, and injunctive relief for these alleged violations.

10   FAC at 24-25.

11        Becerra, Napolitano, and the Union each filed motions to

12   dismiss.1    Mot. to dismiss by Xavier Becerra (“Becerra Mot.”),

13   ECF No. 20; Mot. to dismiss by Janet Napolitano (“Napolitano

14   Mot.”), ECF No. 23; Mot. to Dismiss by AFSCME Local 3299 (“Union

15   Mot.”).     Plaintiffs opposed these motions.      Opp’n by Kiska Carter

16   et al. to Becerra and Napolitano Mots. (“Opp’n to State”), ECF

17   No. 36; Opp’n by Kiska Carter, et al. to Union Mot. (“Opp’n to

18   Union”), ECF No. 37.     Each Defendant then filed a reply.         Reply

19   by Janet Napolitano (“Napolitano Reply”), ECF No. 38; Reply by

20   Xavier Becerra (“Becerra Reply”), ECF No. 39; Reply by AFSCME
21   Local 3299 (“Union Reply”), ECF No. 40.

22        Following the parties’ motion-to-dismiss briefings,

23   Plaintiffs filed a motion to strike their previously-filed

24   opposition briefs and substitute them with briefs complying with

25   the Court’s page limits.      Plfs.’ Mot. to Strike, ECF No. 41.

26
27   1 These motions were determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for June 16, 2020.
                                      2
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 3 of 24

1    Becerra and the Union both oppose this motion.         Union Opp’n to

2    Mot. to Strike (“Union Opp’n), ECF No. 42; Becerra Opp’n to Mot.

3    to Strike (“Becerra Opp’n”), ECF No. 43.

4         For the reasons discussed below, the Court denies

5    Plaintiffs’ motion to strike and grants Defendants’ motions to

6    dismiss.

7

8                           I.   FACTUAL ALLEGATIONS

9         The parties are familiar with the factual background of this

10   case—it is set forth extensively in the complaint, the parties’

11   briefings, and the Court’s prior orders.        The Court also

12   highlights material allegations throughout this decision. The

13   Court therefore does not need to restate those allegations here.

14

15                                II.   OPINION

16        A.    Motion to Strike

17        In response to Defendants’ motions to dismiss, Plaintiffs

18   filed two opposition briefs—both in violation of the Court’s

19   standing order on page limits.       See Opp’n to State (22 pages);

20   Opp’n to Union (24 pages); see also Order re Filing Requirements
21   at 1, ECF No. 3-2.     The standing order limits memoranda of law

22   in opposition to motions to dismiss to fifteen pages “[u]nless

23   prior permission has been granted.”       Order re Filing

24   Requirements at 1.

25        Plaintiffs later discovered their error.         Two days after

26   Defendants’ motions to dismiss were fully briefed, Plaintiffs
27   filed a motion to strike their nonconforming opposition briefs

28   and substitute them with conforming briefs.         ECF No. 41.
                                           3
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 4 of 24

1    Plaintiffs’ counsel represents that because they “were working

2    remotely due to the coronavirus pandemic and related shelter-in-

3    place orders, [they] mistakenly conflated the Court’s 25-page

4    per brief limit . . . with the Court’s 15-page rule [for motions

5    to dismiss.]”     Mot. to Strike at 1-2.

6         The Court finds Plaintiffs did not make a showing of good

7    cause in support of their motion to strike.         As the Union

8    argues, Plaintiffs’ counsel fail to explain the relationship

9    between teleworking and their failure to comply with the Court’s

10   page limits.    Union Opp’n at 3.     Whether at home or in the

11   office, counsel would have had to access the Court’s docket

12   online.   The Court appreciates the disruptive effect COVID-19

13   has had, and continues to have, on people’s personal and

14   professional lives.     But Plaintiffs’ counsel does not argue

15   their inadvertence flowed from any specific disruption.             Rather,

16   they rely on a vague reference to the coronavirus pandemic to

17   excuse their error.     The Court does not find this generalized

18   explanation rises to the level of “good cause”—particularly

19   given Defendants filed their motions to dismiss by February 12.

20   Plaintiffs’ counsel had from mid-February to early June to
21   acquaint themselves with the Court’s rules and file conforming

22   opposition briefs.

23        That being said, the Court recognizes one of Plaintiffs’

24   opposition briefs responded to Becerra’s and Napolitano’s

25   separately-filed motions.      Mot. to Strike at 2.     Had Plaintiffs

26   opposed Becerra’s and Napolitano’s motions with separate briefs,
27   they could have availed themselves of two 15-page page limits:

28   30 pages total.    Rather, Plaintiffs responded to both motions
                                           4
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 5 of 24

1    with one 22-page brief, honoring the spirit—albeit not the text—

2    of the Court’s standing order.       Exercising its “considerable

3    latitude [to] manag[e ] parties’ motion practice,” the Court

4    declines to sanction Plaintiffs for this technical violation.

5    See Christian v. Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir.

6    2002).

7         The Court does not, however, find Plaintiffs’ nonconforming

8    opposition to the Union’s motion calls for similar leniency.

9    Even if the Court excuses the 12 pages’ worth of arguments

10   incorporated by reference, see Opp’n to Union at 6, Plaintiffs’

11   opposition brief exceeds the Court’s page limit by nine pages.         A

12   violation of the Court’s standing order requires the offending

13   counsel (not the client) to pay $50.00 per page over the page

14   limit to the Clerk of Court.      Order re Filing Requirements at 1.

15   Moreover, the Court does not consider arguments made past the

16   page limit.     Id.   Plaintiffs’ counsel must therefore send a check

17   payable to the Clerk for the Eastern District of California for

18   $450.00 no later than seven days from the date of this Order.

19        B.    Motions to Dismiss

20        Under Federal Rule of Civil Procedure 12(b)(1), a court
21   must dismiss all claims over which it lacks subject-matter

22   jurisdiction.    At the pleading stage, courts take all the

23   allegations in the complaint as true, then ask whether

24   plaintiffs adequately alleged subject-matter jurisdiction.

25   Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121—

26   22 (9th Cir. 2010).
27        Becerra maintains the Court lacks jurisdiction over

28   Plaintiffs’ First and Fourteenth Amendment challenges to the SB
                                           5
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 6 of 24

1    866 statutes.    Becerra 5-8.    He argues all ten plaintiffs lack

2    standing to seek prospective relief on these claims.          Id. at 5-

3    7.   He also argues Plaintiffs’ requests for prospective relief

4    are moot in several respects.       Id. at 7-8.    The Union joins

5    these arguments in part.      See Union Mot. at 7-8.      As a

6    prerequisite to exercising jurisdiction, the Court must

7    independently satisfy itself that each plaintiff has standing,

8    Wash. Envtl. Council v. Bellon, 732 F.3d 1131, 1139-40 (9th Cir.

9    2013), and that no claim is moot, Demery v. Arpaio, 378 F.3d

10   1020, 1025 (9th Cir. 2004).

11              1.    Standing

12          Under Article III of the U.S. Constitution, judicial power

13   is limited to “Cases” and “Controversies.”         U.S. CONST., art.

14   III.    The requirement that plaintiffs have standing to sue is

15   “rooted in the traditional understanding” of the case-or-

16   controversy requirement. Spokeo, Inc. v. Robins, 136 S. Ct.

17   1540, 1548 (2016). To satisfy the “irreducible constitutional

18   minimum of standing” plaintiffs must demonstrate: (1) they

19   suffered an “injury in fact” that is “concrete and

20   particularized” and “actual or imminent”; (2) a causal
21   connection between their injury and the defendant’s conduct; and

22   (3) a likelihood that a favorable decision would redress their

23   injury.   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

24   (1992).    These elements “are not mere pleading requirements[,]

25   but rather an indispensable part of the plaintiff’s case.”           Id.

26                    a)    Claims for Damages
27          Plaintiffs seek damages from the Union for its alleged

28   violation of their First and Fourteenth Amendment rights.            FAC
                                           6
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 7 of 24

1    at 25, ¶¶ vii, viii.     Plaintiffs allege the Union restricted

2    their ability to resign, directed UC to deduct membership dues

3    and non-member fees from Plaintiffs’ paychecks without their

4    consent, and failed to provide procedural safeguards against

5    compelled speech.     See FAC.   Independent of whether these

6    allegations give rise to cognizable legal theories, the Court

7    finds Plaintiffs allege injuries that are sufficiently “actual”

8    and “concrete” to confer standing.        See Jacobs v. Clark County

9    School Dist., 526 F.3d 419, 426-27 (9th Cir. 2008) (finding

10   plaintiff suffered injury in fact when he was deprived of right

11   to be free from compelled speech); San Diego County Gun Rights

12   Committee v. Reno, 98 F.3d 1121, 1130 (9th Cir. 1996) (“Economic

13   injury is clearly a sufficient basis for standing.”).

14        Moreover, Plaintiffs allege these injuries are “fairly

15   traceable” to the Union’s conduct.        Specifically, Plaintiffs

16   contend the Union’s enforcement of its resignation and fee-

17   deduction policies directly impeded Plaintiffs’ ability to

18   (1) resign from the Union, and (2) cancel union-related

19   deductions.    See FAC ¶¶ 33-156.     These barriers are inextricably

20   bound up with Plaintiffs’ claimed injuries.
21        Finally, if Plaintiffs prevail, the Court could redress

22   this injury with an award of damages. Jacobs, 526 F.3d at 426-

23   27; San Diego County Gun Rights Committee, 98 F.3d at 1130-31.

24   Plaintiffs therefore satisfy the redressability requirement.

25        The Court finds all ten Plaintiffs have standing to bring

26   their damages claims against the Union.
27                    b)    Claims for Prospective Relief

28        Plaintiffs also seek declaratory and injunctive relief
                                           7
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 8 of 24

1    against Becerra, Napolitano, and the Union.         FAC at 24-25.   As

2    Becerra argues, Plaintiffs face a more exacting injury-in-fact

3    requirement when requesting prospective relief.         Becerra Mot. at

4    6.   “In the particular context of injunctive and declaratory

5    relief, a plaintiff must show that he has suffered or is

6    threatened with a concrete and particularized legal harm . . .

7    coupled with a sufficient likelihood that he will again be

8    wronged in a similar way.”      Cantanella v. State of California,

9    304 F.3d 843, 852 (9th Cir. 2002).         Plaintiffs seek prospective

10   relief on each of their alleged injuries.

11                          i.    Right to Resign

12        Each plaintiff lacks standing to seek prospective relief

13   against any Defendant on their right-to-resign claim.

14   Plaintiffs argue Defendants’ “deliberate obfuscation” of the

15   union-resignation process satisfies the injury-in-fact

16   requirement.    FAC ¶ 3.    But, even assuming the truth of this

17   injury, Plaintiffs are unlikely to “again be wronged in a

18   similar way.”    See Cantanella, 304 F.3d at 852.       The complaint

19   contains admissions from eight of the ten plaintiffs that they

20   no longer belong to the Union.       FAC ¶¶ 41 (Marsh admission), 81
21   (Van Antwerp admission), 91 (Macomber admission), 103 (Jordan

22   admission), 117 (Davidson admission), 128 (Grosse admission),

23   140 (Dioso admission), 153 (Carter admission).         And Mendoza does

24   not allege one way or the other whether he is still a member of

25   the Union and whether Defendants are likely to prevent him from

26   resigning in the future.
27        As of January 24, 2020, only Edde lacked clarity on whether

28   she still belonged to the Union.          See FAC ¶ 58 (“To date, the
                                           8
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 9 of 24

1    Union has not confirmed whether she is still a union member.”).

2    That ambiguity has since been resolved: she isn’t. See Ex. 7 to

3    Union Mot., ECF No. 30-7; see also Safe Air for Everyone v.

4    Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (“In resolving a

5    factual attack on jurisdiction, the district court may review

6    evidence beyond the complaint without converting the motion to

7    dismiss into a motion for summary judgment.”).

8         Plaintiffs do not allege they intend to re-join the Union.

9    Nor is the Court persuaded by Plaintiffs’ arguments that the

10   Union might, at any time, reinstitute their memberships without

11   consent.   Opp’n to State at 18.      This suggestion is wholly

12   speculative—even taking as true Mendoza’s allegation that the

13   Union forged his 2017 membership form.        See FAC ¶¶ 74-75.

14   Plaintiffs’ belief that Defendants will force Union membership

15   on unwilling participants via forgery or other unsavory means is

16   just that: a belief.     Standing to bring claims for prospective

17   relief requires more than speculative allegations of future

18   injury.    Mayfield v. U.S., 599 F.3d 964, 970 (9th Cir. 2010)

19   (Neither “speculation [n]or subjective apprehension about future

20   harm support[s] standing.”).      Absent a likely-recurring injury,
21   Plaintiffs lack standing to seek prospective relief on a right-

22   to-resign claim against Becerra, Napolitano, or the Union.          The

23   Court dismisses these claims without prejudice.         Fleck and

24   Assocs., Incl v. Phoenix, City of, an Arizona Mun. Corp., 471

25   F.3d 1100, 1106-07 (9th Cir. 2006) (dismissing claims without

26   prejudice for lack of standing).
27                          ii.   Compelled Speech

28        Plaintiffs also argue they were injured when Defendants
                                           9
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 10 of 24

1    required them to pay membership dues and non-member service fees

2    to the Union absent clear and convincing evidence of a First

3    Amendment waiver.     FAC ¶ 3.    But Marsh, Edde, Davidson, and

4    Mendoza concede UC is no longer deducting Union-related fees

5    from their paychecks.      See Opp’n to State at 18 (“Marsh,

6    Mendoza, Edde, and Davidson’s dues deductions have ceased.”).

7    They are therefore unlikely to suffer a comparable injury again

8    in the future.     See Cantanella, 304 F.3d at 852.       As already

9    discussed, the allegations in the complaint do not support

10   Plaintiffs’ argument that the Defendants are likely to

11   reinstitute deductions against Marsh, Mendoza, Edde, or Davidson

12   without consent.     Absent, a likely-recurring injury, these

13   Plaintiffs lack standing to seek prospective relief against

14   Defendants on their compelled speech claim.         The Court dismisses

15   this claim without prejudice

16         The six remaining plaintiffs—Macomber, Jordan, Van Antwerp,

17   Grosse, Dioso, and Carter—allege UC still deducts a non-member

18   service fee from their paychecks.          FAC ¶¶ 81, 84, 91, 96, 103,

19   112, 128, 132, 140, 145, 153, 156.         Because the fee “renews each

20   year on the anniversary date of the employee’s union
21   membership,” FAC ¶ 28, there is a “sufficient likelihood” that

22   they will suffer this alleged harm again in the future.              Contra

23   Lyons, 461 U.S. at 107-08.       Macomber, Jordan, Van Antwerp,

24   Grosse, Dioso, and Carter therefore alleged an injury in fact.

25         Macomber, Jordan, Van Antwerp, Grosse, Dioso, and Carter

26   likewise allege Napolitano and the Union caused this injury.
27   The Union tells UC who is responsible for dues and non-member

28   fees.   FAC ¶ 23.    UC then withdraws the deductions from the
                                           10
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 11 of 24

1    designated employees’ paychecks and remits it to the Union.                FAC

2    ¶ 1.   The Court could redress this injury by issuing the

3    permanent injunction Plaintiffs request.         See FAC at 24, ¶ vi.

4    These Plaintiffs therefore have standing to seek prospective

5    relief from Napolitano and the Union on their compelled speech

6    claim.

7           Macomber, Jordan, Van Antwerp, Grosse, Dioso, and Carter do

8    not, however, adequately allege their compelled speech injuries

9    are fairly traceable to Becerra by way of the SB 866 statutes.

10   SB 866 amended the California Government Code to include section

11   1157.12 and subdivision (b) of section 1157.3.          Section 1157.12

12   sets forth procedures for public employers to adjust or stop

13   payroll deductions for union membership.         Cal. Gov. Code

14   § 1157.12.    It requires public employers to rely solely on

15   certifications by “employee organizations” to determine which

16   employees have authorized payroll deductions.          See Cal. Gov.

17   Code § 1157.12(a).     Employees cannot change or cancel those

18   authorizations directly through their public employer; rather,

19   public employers must “[d]irect employee requests to cancel or

20   change deductions for employee organizations to the employee
21   organization” itself.      See Cal. Gov. Code § 1157.12(b).          The

22   revocability of an employee’s prior authorization is then

23   “determined by the terms of the authorization.” See Cal. Gov.

24   Code § 1157.3(b).

25          As they apply here, the SB 866 statutes give the Union sole

26   authority to tell UC when UC employees are responsible for
27   Union-related fees.     See Cal. Gov. Code §§ 1157.3(b), 1157.12.

28   Plaintiffs contend the state’s requirement that UC defer to the
                                           11
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 12 of 24

1    Union’s resignation and fee-revocation policies caused

2    Plaintiffs’ compelled-speech injury.        Opp’n to State at 17.      The

3    Court disagrees.     The causal connection between Plaintiffs’

4    injuries and California’s broad grant of authority is too

5    tenuous to confer standing on Plaintiffs’ compelled-speech

6    claims.    Plaintiffs do not allege the SB 866 provisions require

7    or encourage the Union’s specific fee-deduction policies.            Nor

8    do they allege these provisions compelled Plaintiffs to join the

9    Union or authorize Union-related payroll deductions in the first

10   place.    See Becerra Mot. at 10.     Plaintiffs entered into a

11   private agreement with the Union and UC—those agreements would

12   exist even if sections 1157.3 and 1157.12 did not.          The Court

13   therefore finds Macomber, Jordan, Van Antwerp, Grosse, Dioso,

14   and Carter’s non-member service fee payments are not fairly

15   traceable to Becerra viz. the SB 866 statutes.          Absent an

16   adequate causal connection, these plaintiffs lack standing to

17   seek prospective relief on their compelled speech claim against

18   Becerra.    The Court dismisses this claim without prejudice.

19                          iii. Due Process

20         Finally, Plaintiffs seek prospective relief against
21   Becerra, Napolitano and the Union for their procedural due

22   process claim.     FAC ¶¶ 163-64.    Plaintiffs allege they only

23   signed the Union’s membership forms because (1) they believed

24   Union membership was a mandatory condition of their employment,

25   (2) a colleague told them to, and/or (3) they did not know they

26   had a First Amendment right not to join the Union.          FAC ¶¶ 30-
27   31, 50-51, 61-62, 77-78, 87-88, 98, 100, 114-15, 124-25, 134-35,

28   147-48.    One plaintiff contends he never signed a membership
                                           12
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 13 of 24

1    form at all.    FAC ¶¶ 74-75.

2          Plaintiffs argue Defendants had a constitutional obligation

3    to ensure the Union did not treat these compelled membership

4    agreements as knowing, intelligent, and voluntary waivers of

5    Plaintiffs’ First Amendment Rights.         FAC ¶¶ 2-3, 163-64.

6    Instead, Defendants created a deduction scheme where (1) unions

7    exercise complete control over union-related payroll deductions,

8    and (2) neither the state nor public employers corroborate

9    public employees’ consent to these deductions.          Id.; see also

10   Opp’n to State at 17-18.      This procedural deficiency, Plaintiffs

11   argue, amounts to an injury in fact.

12         But as discussed above, only Macomber, Jordan, Van Antwerp,

13   Grosse, Dioso, and Carter are likely to continue paying Union-

14   related fees as a result of this uninformed decision.           FAC

15   ¶¶ 81, 84, 91, 96, 103, 112, 128, 132, 140, 145, 153, 156.

16   These are the only plaintiffs who are likely to suffer future

17   harm from Defendants’ alleged due process violation.

18   Accordingly, only Macomber, Jordan, Van Antwerp, Grosse, Dioso,

19   and Carter alleged an injury in fact sufficient to confer

20   standing on this claim.
21         These plaintiffs allege their procedural injury is fairly

22   traceable to Becerra and the Union.         Cal. Gov. Code § 1157.3

23   requires public employers to “honor employee authorizations” for

24   union-related payroll deductions.          Section 1157.12 then requires

25   public employers to exclusively rely upon employee

26   organizations’ representations about whether an employee has
27   authorized a payroll deduction.       Cal. Gov. Code § 1157.12(a).

28   The organization need not present any proof of that
                                           13
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 14 of 24

1    authorization unless a dispute arises.        Id.   The Court finds the

2    causal connection between the scheme SB 866 creates and

3    Plaintiffs’ due process injuries are sufficiently direct to

4    confer standing.     As is the causal link between the Union’s

5    alleged conduct in procuring employee authorizations and

6    Plaintiffs alleged injuries.       See FAC ¶¶ 30-31, 50-51, 61-62,

7    77-78, 87-88, 98, 100, 114-15, 124-25, 134-35, 147-48.           With a

8    favorable decision, the Court could redress Macomber, Jordan,

9    Van Antwerp, Grosse, Dioso, and Carter’s claims for prospective

10   relief against Becerra and the Union.        See FAC at 24 (i) (citing

11   28 U.S.C. §§ 2201, 2202).      These plaintiffs have standing to

12   seek prospective relief on their due process claims against the

13   Union and Becerra.

14         Plaintiffs’ due process injuries are not, however, fairly

15   traceable to Napolitano.      California law does not allow public

16   employers to create procedural safeguards for public employees

17   in this context.     Rather, it requires “public employers other

18   than the State” to rely exclusively on an employee

19   organization’s “certification” that one of its members has

20   authorized a payroll deduction.       Cal. Gov. Code § 1157.12(a).
21   Without a sufficient causal connection between Napolitano’s

22   conduct and Plaintiffs’ alleged injury, Macomber, Jordan, Van

23   Antwerp, Grosse, Dioso, and Carter lack standing to seek

24   prospective relief from Napolitano on their due process claim.

25   The Court dismisses this claim without prejudice.

26                          iv.   Summary–Standing for Prospective Relief
27         To summarize, no plaintiff has standing to seek prospective

28   relief on their right-to-resign claim; the Court dismisses this
                                           14
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 15 of 24

1    claim without prejudice.      Macomber, Jordan, Van Antwerp, Grosse,

2    Dioso, and Carter are the only plaintiffs who have standing to

3    seek prospective relief on the compelled speech and due process

4    claims.   They have standing to bring their compelled speech

5    claim against the Union and Napolitano, and they have standing

6    to bring their due process claim against the Union and Becerra.

7    The Court dismisses all remaining claims for prospective relief

8    without prejudice.

9                2.   Mootness

10         Article III of the Constitution also proscribes federal

11   courts from adjudicating moot claims.        U.S. CONST., art. III;

12   Preiser v. Newkirk, 422 U.S. 395, 401 (1975).          To pose a “live

13   case or controversy,” claims must be “definite and concrete”;

14   they must “touch[] the legal relations of parties having adverse

15   legal interests.”     DeFunis v. Odegaard, 416 U.S. 312, 317

16   (1974).   If a case does not present questions “affect[ing] the

17   rights of litigants in the case before [the court],” it is not a

18   case the court can decide.       See Preiser, 422 U.S. at 401.

19         Plaintiffs’ request for prospective relief on their right-

20   to-resign claim is moot for the same reason each plaintiff lacks
21   standing to bring this claim.       All ten plaintiffs have

22   successfully resigned from the Union. See FAC ¶¶ 41, 81, 91,

23   103, 117, 128, 140, 153; Hughes Decl., ¶ 11, ECF No 30-4;

24   Schuler Decl. ¶ 8; Exh. 7, ECF No. 30-7.         No plaintiff alleges

25   they intend to rejoin.      See Babb v. Cal. Teachers Assocs., 378

26   F.Supp.3d 857, 885-86 (C.D. Cal. 2019).
27         Marsh, Edde, Davidson, and Mendoza’s claims for prospective

28   relief on their due process and compelled speech claims are also
                                           15
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 16 of 24

1    moot.   They concede UC is no longer deducting Union dues or non-

2    member fees from their paychecks.          See Opp’n to State at 18.

3    The Court cannot grant these plaintiffs prospective relief for

4    fees they are no longer paying.       See Babb, 378 F.Supp.3d at 870-

5    71.   Contrary to Plaintiffs’ arguments, the complaint does not

6    sufficiently allege Marsh, Edde, Davidson, and Mendoza’s claims

7    fall into the “capable of repetition, yet evading review”

8    exception to the mootness doctrine.         See Few v. United Teachers

9    Los Angeles, No. 2:18-cv-09531-JLS-DFM, 2020 WL 633598, at *4-6

10   (C.D. Cal. Feb. 10, 2020).

11         Becerra contends Plaintiffs’ non-member status also moots

12   Macomber, Jordan, Van Antwerp, Grosse, Dioso, and Carter’s

13   claims for prospective relief on their due process and compelled

14   speech claims, as “the SB 866 statutes only govern the

15   administration of dues deductions for existing members” of

16   employee organizations.      Becerra Mot. at 8 (emphasis in

17   original).    This argument lacks support.       The cases Becerra

18   cites, Hernandez v. AFSCME Cal., 386 F.Supp.3d 1300, 1306-08

19   (E.D. Cal. 2019), appeal docketed, No. 20-15076 (9th Cir. Jan

20   16, 2020) and Babb v. Cal. Teachers Ass’n, 378 F. Supp. 3d 857,
21   886 (C.D. Cal. 2019), appeal docketed, No. 19-55692 (9th Cir.

22   June 18, 2019) did not adopt or endorse this reading of the SB

23   866 statutes.    Nor does the text of Cal. Gov. Code §§ 1157.3 and

24   1157.3 indicate the statutes’ purview is as limited as Becerra

25   suggests.    Macomber, Jordan, Van Antwerp, Grosse, Dioso, and

26   Carter continue to pay non-member fees as a result of
27   Defendants’ alleged compelled speech and due process violations—

28   notwithstanding their successful resignations.          See FAC ¶¶ 81,
                                           16
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 17 of 24

1    84, 91, 96, 103, 112, 128, 132, 140, 145, 153, 156.           The Court

2    finds these claims are not moot.

3                3.   Agency Jurisdiction

4          Napolitano and the Union argue Plaintiffs’ claims fall

5    within PERB’s exclusive jurisdiction because their “allegations

6    of improper Union conduct arise out of, and would form the basis

7    for, unfair practice allegations . . . under the Higher

8    Education Employer-Employee Relations Act (“HEERA”).”

9    Napolitano Mot. at 6; Union Mot. at 1.        PERB possesses

10   “exclusive jurisdiction” over matters covered by HEERA.              Cal.

11   Gov. Code § 3563.2.     This jurisdiction extends to “[t]he initial

12   determination as to whether the charges of unfair practices are

13   justified, and, if so, what remedy is necessary to effectuate

14   the purposes of [the Act].”       Id.   PERB’s preemptive reach not

15   only covers activities that are “protected or prohibited” by

16   HEERA; it also encompasses conduct that HEERA “arguably”

17   protects or prohibits.      Cf. Gabriele v. Service Employees Int’l

18   Union, Local 1000, -- F. Supp. 3d --, 2:19-cv-00292-WBS-KJN,

19   2020 WL 3163072, at *4-5 (E.D. Cal. June 12, 2020) (citing El

20   Rancho Unified School Dist. V. National Educ. Assn., 33 Cal.3d
21   946, 952-53 (1983)).

22         Parties cannot evade PERB’s jurisdiction with artful

23   pleading or by arguing the conduct challenged does not

24   constitute an “unfair [labor] practice.”         Id. at *5 (“PERB

25   instead has jurisdiction to adjudicate both unfair practices and

26   whether conduct is protected or prohibited by the act.”).              As
27   this district recently explained:

28         [W]hat matters is whether the underlying conduct on
                                      17
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 18 of 24

1           which the suit is based -- however described in the
            complaint -- may fall within PERB's exclusive
2           jurisdiction. (citation omitted); cf. Link, 142 Cal.
            App. 3d at 769, 191 Cal.Rptr. 264 (finding that claims
3           fall under PERB's exclusive jurisdiction where
            plaintiffs alleged only constitutional challenges).
4           The preemption question therefore turns on whether
            plaintiffs' claims arise from conduct that is
5           protected, prohibited, or arguably protected or
            prohibited under the [Act], regardless of the legal
6           labels assign[ed] to the[] claims.

7
     Id.
8
            Following this Court’s justiciability analysis, a handful
9
     of claims remain: Plaintiffs’ three claims for damages against
10
     the Union; Macomber, Jordan, Van Antwerp, Grosse, Dioso, and
11
     Carter’s request for prospective relief against Becerra and the
12
     Union on their due process claim; and Macomber, Jordan, Van
13
     Antwerp, Grosse, Dioso, and Carter’s request for prospective
14
     relief against Napolitano and the Union on their compelled
15
     speech clam.     The Court finds HEERA arguably prohibits the
16
     conduct underlying the Union’s right-to-resign claim for damages
17
     against the Union.     Under Cal. Gov. Code § 3571.1(b), “it [is]
18
     unlawful for an employee organization to . . . interfere with,
19
     restrain, or coerce employees because of their exercise of
20
     rights guaranteed by this chapter.”        Plaintiffs’ right-to-resign
21
     claim contends the Union’s policies and conduct served as a
22
     restraint on their ability to resign from the organization.          See
23
     FAC.    The right to accept or refuse union membership is one
24
     HEERA confers.     Cal. Gov. Code § 3565.     Because the conduct
25
     underlying Plaintiffs’ right-to-resign claim against the Union
26
     is arguably conduct HEERA prohibits, PERB has exclusive
27
     jurisdiction over that claim.       That Plaintiffs’ statutory right
28
                                           18
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 19 of 24

1    may overlap with a right conferred by the U.S. Constitution does

2    not change this result.      Cf. Link, 142 Cal. App. 3d at 769.      The

3    Court dismisses this right-to-resign claim for damages with

4    prejudice.

5          Moreover, the Court finds Plaintiffs’ compelled-speech

6    claim, both for damages against the Union and for prospective

7    relief against the Union and Napolitano, fall within PERB’s

8    exclusive jurisdiction.      Plaintiffs’ compelled speech claim sets

9    itself out as a right that naturally flows from Janus, 138 S.

10   Ct. at 2486.    In its farthest-reaching form, Janus proscribed

11   state and public-sector unions from “extract[ing] agency fees

12   from nonconsenting employees.”       Id.   Notably, in the context of

13   Janus, “nonconsenting employees” referred to individuals who

14   were required to pay union fees even though they specifically

15   refused union membership.      Macomber, Jordan, Van Antwerp,

16   Grosse, Dioso, and Carter, argue they, too, are “nonconsenting

17   employees” because their decision to join the Union was not

18   knowing, intelligent, and voluntary.        FAC ¶¶ 2-3, 163-64.

19   Rather, they consented to Union membership because UC and the

20   Union either led them to believe union membership was required
21   or simply failed to inform them that union membership was

22   optional.    FAC ¶¶ 77-78, 87-88, 99-100, 124, 134-35, 148.

23         Viewed in its simplest form, Plaintiffs’ compelled-speech

24   claim, must like their right-to-resign claim, alleges

25   interference with their “right to refuse to join employee

26   organizations or to participate in the activities of those
27   organizations.”     Cal. Gov. Code § 3565.      Sections 3571

28   (“Unlawful employer practices”) and 3571.1 (“Unlawful employee
                                           19
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 20 of 24

1    organization practices”) arguably proscribe this type of

2    obstruction.     Cal. Gov. Code §§ 3571(a), 3571.1(a).        Because the

3    conduct underlying Plaintiffs’ compelled-speech claim against

4    the Union and Napolitano is arguably conduct HEERA prohibits,

5    PERB has exclusive jurisdiction over this claim as well.             The

6    Court dismisses this compelled speech claim with prejudice.

7          The Court does not, however, find the conduct underlying

8    Plaintiffs’ procedural due process claim against the Union and

9    Becerra is conduct HEERA arguably prohibits or protects.             The

10   Court retains jurisdiction over this claim.

11               4.    Failure to State a Claim

12         Having resolved Defendants’ jurisdictional challenges, the

13   Court turns to the question of whether Plaintiffs have stated a

14   claim for which relief can be granted.        Fed. R. Civ. Proc.

15   12(b)(6).    Plaintiffs’ procedural due process claim2 is all that

16   remains.     The “standard [procedural due process] analysis . . .

17   proceeds in two steps.”      Swarthout v. Cooke, 526 U.S. 216, 219

18   (2011).     A court must “first ask whether there exists a liberty

19   or property interest of which a person has been deprived.”             Id.

20   If so, the court then asks “whether the procedures [protecting
21   that right] were constitutionally deficient.”          Id. (citing

22   Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454, 460

23   (1989).

24         Plaintiffs argue they have a “property interest in their

25   salary and a constitutional interest against compelled speech.”

26   2 To clarify, this claim consists of all Plaintiffs’ request for
27   damages against the Union, along with Macomber, Jordan, Van
     Antwerp, Grosse, Dioso, and Carter’s request for prospective
28   relief against the Union and Becerra.
                                      20
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 21 of 24

1    Opp’n to State at 21.      As a preliminary matter, the Court agrees

2    with Becerra that Plaintiffs did not assert their “property

3    interest” theory of liability in their complaint.          See Becerra

4    Reply at 4 (citing Opp’n to State at 2).         “Plaintiffs’ failure to

5    articulate these alleged interests in their Complaint dooms, on

6    its own, their assertion of a due process violation on this

7    basis.”   Id.; see also Provencio v. Vazquez, 258 F.R.D. 626, 639

8    (E.D. Cal. 2009).

9          The Court also finds the “liberty interest” theory of due

10   process liability largely comes up short.         With this theory,

11   Plaintiffs purport to rely upon the liberty interest Janus

12   created. 138 S. Ct. at 2460.       But Janus only discussed the rights

13   of public employees who refused union membership from the get-go;

14   that is, public employees who never signed union membership

15   agreements.    Id.   Janus did not, as Plaintiffs suggest, provide a

16   basis for invalidating union membership agreements for employees

17   who, post-Janus, come to regret their membership decision.            See

18   Cooley v. Cal. Statewide Law Enforcement Assn., 385 F.Supp.3d

19   1077, 1079-80 (E.D. Cal. 2019).       Nor does the First Amendment,

20   more broadly, “confer . . . a constitutional right to disregard
21   promises that would otherwise be enforced under state law.”

22   Cohen v. Cowles Media Co., 501 U.S. 663, 672 (1991).           Save for

23   Mendoza, FAC ¶¶ 74-75, Plaintiffs’ Union membership, membership

24   dues, and nonmember services fees flowed from the express terms

25   of contracts Plaintiffs entered into.        See FAC ¶¶ 30, 50, 87,

26   114, 122, 134, 147.     Consequently, only Mendoza adequately
27   alleges the deprivation of a liberty interest comparable to the

28   one Janus recognized.
                                           21
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 22 of 24

1          But identifying a protected liberty interest is only one of

2    two requirements.     To state a procedural due process claim, a

3    plaintiff must also allege how the procedures safeguarding that

4    interest were constitutionally deficient.         See Kentucky Dept. of

5    Corrections, 490 U.S. at 460.       This, Mendoza failed to do.

6    Mendoza did not allege what procedures were constitutionally

7    required, or how the Union3 or Becerra, through SB 866, fell

8    short of those requirements.        Moreover, the defense of this claim

9    Plaintiffs included in their opposition brief fell outside the

10   page limit.    The Court did not consider these arguments.

11         The Court finds Plaintiffs failed to state a due process

12   claim for either damages or prospective relief.          The Court

13   therefore dismisses this claim without prejudice.

14

15                                III.    ORDER

16         For the reasons set forth above, the Court DENIES

17   Plaintiffs’ motion to strike and GRANTS Defendants’ motions to

18   dismiss.    Plaintiffs lack standing to seek prospective relief on

19   their right-to-resign claims against all three Defendants.           These

20   claims are also moot.      Accordingly, the Court DISMISSES these
21   claims WITHOUT PREJUDICE.

22         Moreover, Marsh, Mendoza, Edde, or Davidson lack standing to

23   seek prospective relief on their compelled-speech and due process

24   claims against all three Defendants.         These claims are also moot.

25   The Court therefore DISMISSES them WITHOUT PREJUDICE.

26   3Because Plaintiffs failed to allege the Union maintains
27   constitutionally-deficient procedures, the Court declines to
     resolve the question of whether the Union’s failure to enact
28   sufficient procedural safeguards amounts to “state action.”
                                      22
     Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 23 of 24

1          Macomber, Jordan, Van Antwerp, Grosse, Dioso, and Carter

2    lack standing to seek prospective relief on their due process

3    claim against Napolitano and lack standing to seek prospective

4    relief on their compelled speech claim against the Union.            The

5    Court DISMISSES these claims WITHOUT PREJUDICE.

6          The California Public Employment Relations Board has

7    exclusive jurisdiction over: (1) Plaintiffs’ right-to-resign and

8    compelled speech claims for damages against the Union; and

9    (2) Macomber, Jordan, Van Antwerp, Grosse, Dioso, and Carter’s

10   request for prospective relief on their compelled speech claims

11   against the Union and Napolitano.          The Court DISMISSES these

12   claims WITH PREJUDICE.

13         Finally, Plaintiffs fail to state a procedural due process

14   claim.   The Court DISMISSES Plaintiffs’ due process claim for

15   damages against the Union WITHOUT PREJUDICE.          The Court also

16   DISMISSES Macomber, Jordan, Van Antwerp, Grosse, Dioso, and

17   Carter’s request for prospective relief against the Union and

18   Becerra WITHOUT PREJUDICE.       Attached hereto is an exhibit

19   summarizing the Court’s decision.

20         If Plaintiffs elect to amend their complaint with respect to
21   these claims, they shall file an Amended Complaint within twenty

22   (20) days of this Order. Defendants’ responsive pleading is due

23   twenty (20) days thereafter.

24         IT IS SO ORDERED.

25   Dated: July 27, 2020

26
27

28
                                           23
                                                  2:19-cv-02382 Marsh, et al. v. Becerra, et al.
                               Case 2:19-cv-02382-JAM-DB Document 46 Filed 07/28/20 Page 24 of 24

                                                                   Prospective Relief                                        Money Damages
                                          Becerra                     Napolitano                        Union                      Union
                 Marsh             Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Edde              Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Mendoza           Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Van Antwerp       Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Macomber          Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
 Right to Resign
                 Jordan            Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Davidson          Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Grosse            Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Dioso             Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Carter            Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Marsh             Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Edde              Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Mendoza           Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Van Antwerp             Standing                  PERB Jurisdiction*           PERB Jurisdiction**         PERB Jurisdiction*
                 Macomber                Standing                  PERB Jurisdiction*            PERB Jurisdiction*         PERB Jurisdiction*
Compelled Speech
                 Jordan                  Standing                  PERB Jurisdiction*            PERB Jurisdiction*         PERB Jurisdiction*
                 Davidson          Standing, Mootness             Standing, Mootness            Standing, Mootness          PERB Jurisdiction*
                 Grosse                  Standing                  PERB Jurisdiction*            PERB Jurisdiction*         PERB Jurisdiction*
                 Dioso                   Standing                  PERB Jurisdiction*            PERB Jurisdiction*         PERB Jurisdiction*
                 Carter                  Standing                  PERB Jurisdiction*            PERB Jurisdiction*         PERB Jurisdiction*
                 Marsh             Standing, Mootness             Standing, Mootness            Standing, Mootness        Failure to state a claim
                 Edde              Standing, Mootness             Standing, Mootness            Standing, Mootness        Failure to state a claim
                 Mendoza           Standing, Mootness             Standing, Mootness            Standing, Mootness        Failure to state a claim
                 Van Antwerp      Failure to state a claim             Standing                Failure to state a claim   Failure to state a claim
 Procedural Due Macomber          Failure to state a claim             Standing                Failure to state a claim   Failure to state a claim
    Process      Jordan           Failure to state a claim             Standing                Failure to state a claim   Failure to state a claim
                 Davidson          Standing, Mootness             Standing, Mootness            Standing, Mootness        Failure to state a claim
                 Grosse           Failure to state a claim             Standing                Failure to state a claim   Failure to state a claim
                 Dioso            Failure to state a claim             Standing                Failure to state a claim   Failure to state a claim
                 Carter           Failure to state a claim             Standing                Failure to state a claim   Failure to state a claim

                                                         * -- The Court dismissed the claim with prejudice.
